Citation Nr: 1751285	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  10-46 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1981 to November 1985 and from November 1985 to November 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran had a videoconference hearing in May 2017 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the file.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further development is necessary regarding the Veteran's service connection claim for his right shoulder.  The Veteran has had multiple examinations for his right shoulder injuries.  However, none of them have been adequate.  

The Veteran was seen in May 1996 for right shoulder pain.  The Veteran complained of sharp pain radiating from his right scapula to his right wrist.  The Veteran did not report any trauma, but reported he had been playing racquet ball and doing a large amount of pushups.  The examiner noted the Veteran had full range of motion.  The Veteran was seen for a right shoulder injury in June 1996 and the examiner noted the Veteran had continuous pain without relief and was doing physical therapy three times per week.  The examiner noted the Veteran did not have muscular or bony deformity, had full range of motion, full strength, no acute muscle spasm, and no pain on palpation.

The Veteran was afforded an examination in August 2013.  The examiner noted the Veteran's diagnosis of right shoulder rotator cuff tendinosis.  The examiner noted the Veteran's pain on palpation and guarding of his shoulder and that the Veteran had mild AC joint arthritis.  The examiner also noted the Veteran's limited range of motion with overhead reaching due to right shoulder pain.  However, the examiner did not offer an opinion as to whether the Veteran's right shoulder condition was at least as likely as not due to his time in service.

The Veteran was afforded an examination for his right shoulder in January 2015.  The examiner noted the Veteran's diagnosis of right shoulder impingement syndrome and labral tear, including superior labral anterior-posterior lesion.  The Veteran stated he had chronic right shoulder pain since the 1990s.  The Veteran stated his shoulder injury was due to moving heavy things on the ship and that he was unable to raise his right arm up fully.  The Veteran reported flare-ups and stated that during a flare-up, he could not function.  The Veteran also reported having functional loss, stating he was unable to do normal stuff and was unable to lift his right arm.  The examiner noted the Veteran's right shoulder limited his mobility and that he had pain on movement.  The examiner did not offer an opinion as to whether it was at least as likely as not that the Veteran's current right should disability was due to his time in service.

An examiner in February 2015 was asked to opine as to whether it was at least as likely as not that the Veteran's right shoulder condition was incurred in or caused by a diagnosis or injury during military service.  The examiner opined it was more likely that the Veteran's shoulder injury was due to age than to his time in service.  The examiner stated this was because the Veteran had been able to continue with all physical activities during service after he injured his right shoulder and because the MRI shoulder findings were minor.

The Veteran was afforded an examination for his right shoulder in May 2017.  The examiner noted the Veteran's diagnoses of right bicipita tendonitis, lateral tear, bursitis, and osteoarthritis.  The Veteran reported his right shoulder pain began in 1990.  The Veteran stated there was no event that causes his pain, but noted he carried an excessive amount of heavy material.  The Veteran reported he had difficulty lifting his arm above his head, could not lift heavy materials, and was unable to sleep.  The examiner noted the Veteran had limited range of motion of his right shoulder.  However, the examiner did not offer an opinion as to whether the Veteran's current right shoulder condition was due to his in-service injury.

The Veteran had a hearing in May 2017.  The Veteran stated he first started having trouble with his right shoulder in 1990 while he was in Long Beach, California.  The Veteran's military occupational specialty (MOS) was an engineman and then a yeoman.  The Veteran's job aboard ships involved heavy lifting and moving equipment.  The Veteran was also doing physical therapy while in Long Beach.  The Veteran continued to have treatment for his shoulder injury when he was stationed in Corpus Christi, Texas.

Several examiners did not offer an opinion as to whether the Veteran's current right shoulder disability was due to his service.  (See August 2013, January 2015, May 2017 examinations.)  Additionally, while the February 2015 examiner stated the Veteran's right shoulder injury was less likely due to his time in service and more likely caused by age, the examiner based this opinion on the fact that the Veteran was able to perform all activities after he injured his shoulder in service.  While this may be true, the examiner did not explain whether the Veteran's in-service shoulder injury could have led to his current right shoulder condition, even if the Veteran could perform his duties after he injured his right shoulder.  Because of the above reasons, a new examination is necessary.   Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding medical records and associate them with the claims file.

2.  Obtain an addendum opinion, or, if necessary, schedule the Veteran for a VA examination to determine the nature and etiology of his currently diagnosed right shoulder injury.  The claims file must be reviewed by the examiner and the report should note that review.

Based on the examination results and a review of the record, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder injury was incurred in-service, or due to his in-service right shoulder injury.

The examiner should provide a complete rationale for any opinion provided.

3.  Readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




